

Exhibit 10.1


INDEPENDENT CONTRACTOR AGREEMENT


I, William Smith, dba Argos Advisors LLC (“Contractor”), in consideration of my
rendering or continuing to render certain services to ALR Technologies, Inc.,
its subsidiaries, affiliates, successors or assigns (together “ALRT, or the
“Company”), and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, agree to the provisions of this Independent
Contractor Agreement (“Agreement”) as follows:


1.         Recitals and Acknowledgements.


(a)           I acknowledge that the Company is in the business of designing,
marketing and distributing technology-based products to help people achieve
better health and well-being. These products include medication administration
reminders and a web-based patient monitoring system, including but not limited
to Health-e-Connect (or HeC”), intended to help optimize a patient’s health care
plan and therapeutic benefit by improving compliance, communication and
feedback.


(b)           I acknowledge that the Company wishes to engage my services as an
independent contractor to perfom1 as Director, Commercial Strategy and External
Affairs (as defined in “Services of Independent Contractor” section. below).


(c)           I acknowledge that, as a result of my engagement by the Company, I
will have access to unique, valuable, and confidential information of the
Company including, but not limited to, its methods of operation its marketing
techniques and strategies, its pricing, its Suppliers (as defined below), its
research and development information, and various forms of information
concerning its Customers (as defined below) and their preferences, as well as
personal interaction with the Customers, and in some instances, may be the only
representative of the Company to personally interact with the Customers.


(d)           “Suppliers” shall refer to the suppliers from whom the Company
purchases the Company’s Products.


(e)           “Customers” shall refer to the persons or entities to whom the
Company sells or distributes or for whom the Company develops its Products,
including, but not limited to, system users, clinicians, pharmacies, payer
groups, distributors and government entities.


(f)           “Effective Date” shall refer to the date on which this Agreement
“as reached and is effective, February 1, 2013.


2.         Services of Independent Contractor.   I acknowledge that the Company
has engaged me, and I accept such engagement, to serve as Director, Commercial
Strategy and External Affairs to the Company and that I shall perform these
services through various means, including development and execution of sales and
marketing strategies, government affairs strategies, communications strategies
and investor relations strategies. This shall include the identification of
potential customers, customer calls and presentations to those customers, while
providing specific input on how ALRT will satisfy those needs. I agree to
undertake and assume all responsibilities attendant to these Services. I further
agree that, in accepting this engagement, I shall abide by all federal, state
and local laws and regulations relating to





 
 

--------------------------------------------------------------------------------

 



 
the performance of my Services, and I shall follow any and all Company policies.
I acknowledge that the Company may alter or amend these Services, or the
Company’s policies, at any time.


3.         Compensation.   The Company shall compensate me, and I agree to such
compensation, as set forth in Appendix A to this Agreement.


4.         Term of the Relationship.   I acknowledge that the term of this
Agreement shall terminate by December 31, 2013. I further acknowledge that ALRT
may, in its sole discretion, renew this Agreement for successive terms of
duration decided by ALRT by providing written notice to me. Absent a written
agreement or written notice provided to me regarding renewal or non-renewal,
this Agreement will be deemed to be renewed immediately prior to its expiration
for a one (1) year term. The initial term, plus any extensions thereof, until
this Agreement is terminated according to its terms, is referred to herein as
the “Term” or “Term of the Agreement.”


5.         Independent Contractor Status.   It is acknowledged and agreed that I
am at all times an independent contractor, rather than an employee, co-venturer,
agent, partner or representative of the Company. In accordance with this
independent contractor status, I understand and agree that (a) I shall not be
considered as having employee status for the purpose of any employee benefit
plan or employee welfare benefit plan applicable to the Company’s employees, and
the Company will not make any employee withholdings form payments made to me;
(b) the Company is not required to provide me with worker’s compensation
insurance or applicable state unemployment insurance; (c) I am responsible to
pay, according to applicable law, all income tax I may owe regarding my
compensation hereunder; (d) I am liable for and will pay all applicable taxes
required by applicable laws, which may including, but not be limited to,
self-employment, federal and state income, social security, unemployment,
disability and liability taxes and any other applicable governmental
assessments; and (e) my relationship with the Company is terminable at the will
of either party. Nothing in this Agreement is intended to, nor shall be
construed to, change or alter such independent contractor status. The Company
will instruct me as to the results it desires, but I will be solely responsible
for the means and methods of achieving those results, and I will be responsible
for providing my own tools and supplies, e.g. a computer, office supplies,
transportation, etc., necessary for achieving those results. I further agree to
hold harmless and indemnify the Company for any liability that the Company may
incur due to my failure to satisfy or fulfill my obligations hereunder.


6.         Business Associate Agreement.   It is acknowledged and agreed that.
if my Agreement includes a Business Associate Agreement or appendix or terms
relating to Protected Health Information (as defined in 45 C.F.R. 160.103) (each
a “BAA”), and if Contractor will use or have access to Protected Health
Information in connection with the performance of the Contractor’s Services,
Contractor agrees to the same restrictions and conditions that apply to Company
personnel under the BAA with respect to such Protected Health Information,
including, without limitation, the implementation of reasonable and appropriate
safeguards, consistent with the requirements of the BAA, to protect any
Electronic Protected Health Information (as defined in 45 C.F.R. 160.103) that
it may obtain in connection with the performance of the Services. A BAA, if
relevant and necessary, is attached hereto as Appendix B.








- 2 -

 
 

--------------------------------------------------------------------------------

 



 
7.         Protection of Confidential Information and Trade Secrets.


(a)           I acknowledge that, while engaged by the Company, I will have
access to and become acquainted with certain proprietary and other systems,
methods, procedures, processes, records, documents, facilities, services,
products, materials, data, software, code, writings, publications or other
information that provide a commercial advantage to the Company, that the Company
considers confidential, proprietary and/or trade secret information, or that. If
disclosed, would be valuable to the Company’s competitors and/or damaging to the
Company or its Suppliers or its Customers (“Confidential Information”). I
understand that Confidential Information means, by way of example only and not
limitation, bidding and pricing information and procedures; discounts; Suppliers
and Supplier lists; Customer identities; lists; profiles; account information;
business forms unique to the Company; business and marketing plans; business
practices and strategies; pricing practices and strategies; system designs;
computer programs, code and software; operating processes; internal financial
and compensation information; and customer prospect and professional contact
lists and information.


Confidential Information does not include information known to or otherwise
readily available to the public. However, I understand that Confidential
Information does include (i) information known by or available to the public
that the Company or its agents has or have assembled, collected or developed in
a form, format, information platform, or electronic or computerized technology
or storage media, that provides a commercial advantage to the Company and is
treated as confidential and proprietary; and (ii) any information previously
known by me that I have supplied or provided to the Company in my capacity as an
independent Contractor engaged by the Company for the Company’s use in
acquiring, creating, marketing, providing, developing or managing the Company’s
business.


(b)           I agree that at all times (whether during my engagement with the
Company or thereafter, regardless of the reason for my ceasing to be engaged by
Company). And except as otherwise provided in this Agreement or as required to
fulfill my obligations under this Agreement, (1) I will hold Confidential
Information in the strictest confidence, and (2) I will not copy, make notes of,
disclose to others, or use for my own or for others’ benefit, any Confidential
Information.


8.         Return of Company Property.


(a)           At the request of Company, and in any event when I cease to be
engaged by the Company (regardless of the reason therefore), I will immediately
deliver to the Company (and will not keep in my possession, recreate, copy or
deliver to anyone else) all Property of the Company that is in my possession or
under my control, in good condition, ordinary wear and tear excepted, retaining
nothing, “Property of the Company” means, by way of example only and not
limitation, all keys, files, records, notes, data, publications, documents,
manuals, materials, computers, computer files, computer software, and equipment
of any type, form or nature, whether prepared by me or otherwise coming into my
possession or control, which relate to (1) my engagement, or (2) the business,
activities, or facilities of the Company, or any of its




- 3-

 
 

--------------------------------------------------------------------------------

 



 
Customers, Suppliers, vendors, or agents.  “Property of Company” also includes
all materials involving any Confidential Information.


(b)           I acknowledge and agree that records, files, reports, manuals,
handbooks, computer diskettes, computer software and software tools, customer or
client files and information, documents, equipment and the like, relating to the
Company’s business or which are developed to for or by the Company, or which I
shall develop, create, use, prepare or come into possession of during employment
with the Company, shall remain the sole Property of the Company, and I covenant
to promptly deliver to the Company any and all such Property, and any copies
thereof no later than the termination of my employment with the Company.


9.         Exclusivity.   I covenant and agree that, at all times during my
engagement by the Company, without the written consent of the Company, I will
not, directly or indirectly, on my behalf or on behalf of any person or entity
other than the Company, sell or develop products if the product(s) is/are the
same or substantially similar to any Company Product sold or developed by me at
any time within the twelve (12) months immediately preceding any such proposed
sale or development.


10.       Non-Solicitation.   I covenant and agree that tor a period of one (1)
year immediately following the termination of my engagement with the Company for
any reason. I will not directly or indirectly, on my behalf, or on behalf of any
other person or entity, sell, offer to sell, develop, or supervise others who
sell, offer to sell or develop, products that are the same or substantially
similar to any Company Product that I sold or developed within the twelve (12)
months immediately preceding the termination of my engagement by the Company.
However, this restriction shall apply only to Customers to whom I sold or for
whom I developed Company Products within the twelve (12) months immediately
preceding the termination of my engagement by the Company.


I understand, and the Company agrees, that the restrictions set forth in
Sections 9 and 10 of this Agreement are not intended to restrict me from selling
or developing (i) products that are not in competition with any Company Product
purchased, sold or developed by the Company, or (ii) products that the Company
no longer purchases, sells, offers for sale or develops.


11.       Solicitation of Company Employees.   I covenant and agree that, for a
period of one (1) year immediately following the termination of my engagement by
the Company for any reason, I will not hire or employ, offer to hire or employ,
or supervise other persons who attempt to hire or employ, any person who was
employed or engaged by the Company at any time within the six (6) months
immediately preceding the end of my engagement by the Company, to purchase,
sell, develop, or broker to or for another person or entity in competition will
the business of the Company products that are the same or substantially similar
to any Company Product.


12.       Post-Employment Property.   The parties agree that any work of
authorship, invention, design, discovery, development, technique, improvement,
source code, hardware, device, data, apparatus, practice, process, method or
other work product whatever (whether patentable or subject to copyright, or not,
and hereinafter collectively called “ Discovery”) arising








- 4-

 
 

--------------------------------------------------------------------------------

 



 
from or related to the Company’s Services and Products or to the business of the
Company, that Contractor, either solely or in collaboration with others. made,
discovered, invented, developed, perfected, or reduced to practice prior to the
Term of the Agreement, or makes, discovers, invents, develops, perfects, or
reduces to practice during the Term of the Agreement (whether or not during
regular business hours and created. conceived or prepared on the Company’s
premises or Otherwise), shall be the sole and complete property of the Company.
More particularly, and without limiting the foregoing, Contractor agrees that
all of the foregoing and any (i) inventions (whether patentable or not. and
without regard to whether any patent therefor is ever sought), (ii) marks,
names, or logos (whether or not registrable as trade or service marks. and
without regard to whether registration therefor is ever sought), (iii) works of
authorship (without regard to whether any claim of copyright therein is ever
registered), and (iv) trade secrets, ideas, and concepts ((i)- (iv)
collectively, “Intellectual Property Products”) created, conceived, or prepared
prior to or during the Term of the Agreement shall perpetually and throughout
the world be the exclusive property of the Company, as shall all tangible media
(including, but not limited to, papers. computer media of all types, and models)
in which such Intellectual Property Products shall be recorded or otherwise
fixed. Contractor further agrees promptly to disclose in writing and deliver to
the Company all Intellectual Property Products. Contractor agrees that all works
of authorship created b) Contractor during the Term of the Agreement shall be
works made for hire of which the Company is the author and owner of copyright.
To the extent that any competent decision-making authority should ever detem1ine
that any work of authorship created by Contractor during the Tem1 of the
Agreement is not a work made for hire, Contractor hereby assigns all rights,
title and interest in the copyright therein, in perpetuity and throughout the
world, to the applicable Company entity. To the extent that this Agreement does
not otherwise serve to grant or otherwise vest in the Company all rights in any
Intellectual Property Product created by Contractor during the Employment
Period. Contractor hereby assigns all rights. Title and interest therein, in
perpetuity and throughout the world, to the Company. Contractor agrees to
execute, immediately upon the Company’s reasonable request and without charge,
any further assignments, applications, conveyances or other instruments, at any
time after execution of this Agreement, whether or not Contractor is employed by
the Company at the time such request is made, in order to permit the Company
and/or its respective assigns to protect, perfect, register, record, maintain,
or enhance their rights in any Intellectual Property Product; provided, that,
the Company shall bear the cost of any such assignments, applications or
conveyances. Upon termination of Contractor’s engagement by the Company for any
reason whatsoever, and at any earlier time the Company so requests, Contractor
will immediately deliver to the custody of the person designated by the Company
all originals and copies of any documents and other property of the Company in
Contractor’s possession, under Contractor’s control, or to which Contractor may
have access, retaining nothing.


While the parties have agreed that Contractor’s retention by the Company under
this Agreement is sufficient consideration for the assignment by Contractor to
the Company of any Intellectual Property Products created, conceived or prepared
by Contractor arising from or related to the Company’s Services or Products or
to the business of the Company prior to the Term of this Agreement and
confidentiality obligations with respect thereto, the Company has also
separately paid Contractor $10.00 as additional consideration therefore, the
receipt and sufficiency of which consideration Contractor hereby acknowledges.








- 5 -

 
 

--------------------------------------------------------------------------------

 



 
13.       Severability.   The Sections of this Agreement, including their
respective subsections, are separate and independent covenants and obligations
under this Agreement without regard to the remaining obligations herein.
Furthermore, the Sections including their respective subsections, are severable
individually from this Agreement, and in the event that one or more are
determined to be illegal, invalid, or unenforceable, the parties intend that the
validity of the remaining portions or provisions shall not be affected and the
rights and obligations of the parties shall be construed and enforced as if the
Agreement did not contain the particular, invalid part, term or provision.


Should any part of the restrictions or restrictive covenants set forth in
Sections 9, 10 or 11 of this Agreement be declared invalid or unenforceable by
any court of competent jurisdiction for any reason, such decision shall not
affect the validity of any remaining portions of this Agreement, which remaining
portions shall continue in full force and effect as if this Agreement had been
executed with the invalid portion(s) thereof eliminated, provided, however, that
if any portion of the restrictive covenants set forth in Sections 9, 10 or 11
hereof shall be declared invalid or unenforceable by any court of competent
jurisdiction, or rendered null or void by legislative enactment for any reason,
such that I run released from any part of my obligations hereunder, then the
Company and I agree to promptly bargain in good faith to reach an agreement with
respect to such restrictive covenants to replace the invalid provision by a
provision that is valid and that follows as closely as possible the commercial
intent of the invalid provision, or otherwise to reform this Agreement and/or
the Compensation set forth in Appendix A hereto to make the payment to me
consistent with the benefits received under this Agreement.


14.       No Defenses To Claims.   I acknowledge and agree that the existence of
any claim or cause of action against the Company, or any of its officers,
directors, stockholders, partners, members, managers, employees, agents, or
representatives, whether predicated on this Agreement or any other agreement or
duty, statutory or at common law, shall not constitute a defense to the
enforcement by the Company of the restrictions, covenants, and agreements
contained herein. By way of example and not limitation, the covenants set forth
in Sections 6-12 of this Agreement, and their respective subparts, are effective
and enforceable regardless of fault by the Company, and regardless of any claims
that I may have against the Company.


15.       Remedies.


(a)           I acknowledge that the covenants contained herein, are, in view of
the nature of the business of the Company, reasonable and necessary to protect
the legitimate interests of the Company, and that a violation of any covenant
will result in irreparable injury to the Company that cannot be reasonably or
adequately compensated in damages. If I breach or threaten to breach any
covenant contained in this Agreement, I agree that the Company shall be entitled
to equitable relief by injunction or otherwise, without the requirement of
proving actual damages, in addition to all other rights and remedies afforded by
law, equity or otherwise. In the event that the Company seeks an injunction, I
agree that the Company shall not be required to post any bond related thereto,
and I hereby waive my right to request such a bond. I understand that this
Agreement supplements and does not supplant rights and remedies available to the
Company under statutory and/or common on law. I agree that the existence of any
claim or cause of








- 6-

 
 

--------------------------------------------------------------------------------

 



 
action by me against the Company shall not constitute a defense to the
enforcement of the provisions of this Agreement.


(b)           I agree that in the event that a court of competent jurisdiction
shall fail or refuse to enforce any of the separate covenants herein (as between
each Section and within each Section), then the unenforceable covenant(s),
unless reformed as set forth below, shall be separated from the remaining
covenants to the extent necessary to permit the remaining covenants to be
enforced.


(c)           In the event a legal action is commenced with respect to any of
the provisions herein and I have not strictly observed such provisions, then the
restriction period described in such Section(s) shall begin to run from the day
of any Final Judicial Determination of such legal action. “Final Judicial
Determination” shall mean the expiration of time to file any possible appeal
from a final judgment in such legal action, or if an appeal be taken, the final
determination of the final appellate proceeding.


(d)           I agree that, in the event that I breach any term of this
Agreement, I shall reimburse the Company for any costs and expenses reasonably
incurred as a result thereof, including reasonable attorneys’ fees, in addition
to any other remedies to which the Company may be entitled.


16.       Termination of Engagement.   Subject to the post-engagement
obligations set forth herein, including, for example, the obligations set forth
in Sections 7 through 12 above, inclusive, either party may terminate my
engagement by the Company for any reason by providing the other with written
notice of termination at least thirty (30) days prior to such termination
(“Notice of Termination”). If either the Company provides, or I provide, a
Notice of Termination under this Section 16, the Company, at its sole
discretion, may accelerate the effective date of the termination, and pay to me
the Compensation described in Section 3 through the 30th day following such
Notice of Termination. If the Company elects to accelerate the effective date of
termination, it will provide me with written notice of such acceleration. Which
notice will specify the date on which my engagement shall be deemed terminated.
Such termination or acceleration of the termination date shall not be, nor shall
it be deemed to be, a breach of this Agreement. The effective date of
termination of my engagement shall be the earlier of (A) thirty (30) days
following the Notice of Termination, or (B) the accelerated effective date of
termination listed by the Company in its written notice to me.


17.       Representations of Contractor.   I represent and warrant to the
Company that neither my duties as an independent contractor of the Company nor
my performance of this Agreement will breach any other agreement to which I am a
party or may be a party during the duration of this Agreement, including without
limitation, any agreement limiting the use or disclosure of any information that
I acquired prior to or during my engagement by the Company. In the course of
performing my work for the Company, I will not disclose or make use of any
information, documents or materials that I am under any obligation to any other
party to maintain in confidence. In addition, I represent, warrant and
acknowledge that the Company has relied on such representations and warranties
in engaging me, and that I have not entered into, and will not enter into, any
conduct or any agreement, either oral or written, in conflict herewith. In








- 7-

 
 

--------------------------------------------------------------------------------

 



 
particular, I covenant and warrant that I will not enter into any agreement with
a third-party during the duration of this Agreement if performing pursuant to
such an agreement will cause me to breach or violate this Agreement, or if
performing under this Agreement would cause me to breach or violate such an
agreement. If it is determined that I am in breach of or have breached any of
the representations set forth in this Section 17, the Company shall have the
right to terminate the Agreement as provided herein.


I hereby represent and warrant that no conflict of interest exists by virtue of
my obligations to my current employer and my obligations to Company under this
Agreement. A conflict of interest exists if my employer competes with the
Company or if my obligations to my employer compromises my ability to be loyal
to the Company. I covenant and agree to inform the Company immediately in the
event such a conflict of interest arises with regard to my current employer or
any future employer.


18.       Governing Law Forum.   This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia, exclusive
of its conflict of laws provisions. The parties agree that any action brought to
enforce this Agreement or to test the enforceability of any of its provisions
shall be brought exclusively in either the United States District Court for the
Eastern District of Virginia, Richmond Division, or the Circuit Court of the
City of Richmond, Virginia.


19.       Entire Agreement; Amendments and Waivers.   This Agreement constitutes
the entire agreement among the parties pertaining to the subject matter hereof
and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the parties. No supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by the party to be bound thereby. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided. The parties acknowledge
and agree that they have read and fully understand this entire Agreement; that
it sets forth their entire agreement; and that neither party is to be considered
the draftsman or scrivener hereof. In addition, the parties hereby disclaim any
reliance on, or the applicability of, anything related to the subject matter
hereof that is not set forth herein. By signing this Agreement, each party
acknowledges that it has been provided an opportunity to seek the advice of
legal counsel regarding the contents of this Agreement, and each party is
entering into this Agreement knowingly, voluntarily and of his, her or its own
accord.


20.       Assignment: Binding Effect.   This Agreement shall be binding on and
inure to the benefit of the Company and Contractor and their respective
successors and assigns, provided, however, Contractor may not assign or delegate
Contractor’s duties, responsibilities and obligations hereunder. The Company may
assign this Agreement and its rights hereunder to any third-party in connection
with a sale of substantially all of the Company’s assets, or any transaction
resulting in a change in the control of the Company, or to any affiliated entity
including, without limitation, any entity in which the Company owns at least a
controlling interest, in addition to the foregoing. The parties hereby agree
that, to the extent Contractor provides services to any entity in which the
Company owns at least a controlling interest, such entity shall have the same
rights and protections as provided to the Company hereunder.








- 8 -

 
 

--------------------------------------------------------------------------------

 



21.       Indemnification.   I hereby agree to indemnify hold harmless, and
defend the Company and its officers, directors, partners, shareholders,
executives, employees, and agents thereof, for and against any and all claims,
actions, judgments, losses, obligations, liabilities, damages, costs and
expenses, including attorneys fees, arising from, related to, or having as their
basis, this Agreement, my performance of services under this Agreement, my
breach of the terms of this Agreement, the access to, or disclosure or use of,
Confidential Information by me, my employees, or agents, and any other act or
omission by me, my employees, or my agents.


22.       Execution; Headings.   This Agreement shall be executed in multiple
copies and each executed copy shall constitute an original, but the copies shall
be deemed one and the same instrument. The headings contained in this Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.


23.       Notices.   Any notice provided under this Agreement shall be in
writing and shall be deemed to have been effectively given (i) upon receipt when
delivered personally. (ii) one day after sending when sent by private express
mail service (such as Federal Express), or (iii) five (5) days after sending
when sent by regular mail to the following address:


In the case of the Company:


Lawrence Weinstein
ALR Technologies, Inc.
7400 Beaufont Springs Dr.
Suite 300
Richmond, VA 23225


In the case of the Contractor:


William Smith
Argos Advisors, LLC
46 Chestnut Hill Road
Wilton, CT 06897




or to other such address as may have been designated by the Company or the
Contractor by notice to the other given as provided herein.




SIGNATURE PAGE FOLLOWS
















- 9 -

 
 

--------------------------------------------------------------------------------

 



I ACKNOWLEDCE THAT I HAVE CAREFULLY READ THIS AGREEMENT AND HAVE HAD THE
OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS I CONSIDERED NECESSARY
AND THAT I UNDERSTAND THIS AGREEMENT’S CONTENTS AND SIGNIFY SUCH UNDERSTANDING
AND AGREEMENT BY SIGNING BELOW. I AGREE THAT THE COVENANTS, RESTRICTIONS, AND
REMEDIES SET FORTH HEREIN ARE FAIR AND REASONABLE AND ARE REASONABLY REQUIRED
FOR THE PROTECTION OF THE INTERESTS OF THE COMPANY, ITS DIRECTORS, OFFICERS,
SHAREHOLDERS, AND OTHER EMPLOYEES.






AGREED TO:


WILLIAM SMITH
Independent Contractor’s Signature


William Smith
Independent Contractor· s Name (typed or printed)


Date: 3/7/13


Address:
46 Chestnut Hill Road
Wilton, CT 06897














































- 10-

 
 

--------------------------------------------------------------------------------

 



Appendix A to Independent Contractor Agreement




COMPENSATION AGREEMENT


In consideration of the performance of Contractor’s duties and covenants, as
described in the Independent Contractor Agreement signed by the parties this
30th day of January, 2013 (the “Agreement”), ALR Technologies, Inc. (the
“Company”) and William Smith (“Contractor”), hereby agree to the following fee
arrangement:


 
(a)
the Company shall pay Contractor a fee of Ten Thousand US Dollars (US$10,000.00)
(the “Fee”) each month, payable at the end of each month and beginning
immediately;



 
(b)
the Company shall reimburse Contractor for all approved out-of-pocket,
third-party expenses reasonably incurred by Contractor in the proper performance
of his or her duties hereunder in conformance with the policies established by
the Company from time to time; and



 
(c)
Contractor authorizes the Company to deduct from any tee due to Contractor, at
any time, including any fee or payment with respect to the termination of the
Agreement, any amounts the Company owes to Contractor by reason of Contractor’s
purchases, advances, loans or in recompense for any damage to or loss of the
Company’s property that Contractor bas caused.







Contractor acknowledges receiving from the Company the current Company policies
relating to travel and reimbursements, and Contractor understands and agrees
that Contractor must comply with the terms and conditions of all such policies.


































ALR Technologies Inc. Confidential Information
Compensation Agreement 1107131.1



 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Parties hereby agree that this Compensation Agreement
shall be considered fully executed:


ALR Technologies Inc. (Company)
 
William Smith (Contractor)
I, the undersigned, certify that I have legal
     
authority to bind Company
             
Signature:
LAWRENCE WEINSTEIN
 
Signature:
WILLIAM SMITH
         
Name:
Lawrence Weinstein
 
Name:
William Smith
         
Title:
President
 
Title:
Sole Member
         
Date:
1/30/13
 
Date:
1/30/13
         
Company Notice Address:
 
Contractor Address:
     
ALR Technologies Inc.
 
Argos Advisors. LLC
Attention: Lawrence Weinstein
 
46 Chestnut Hill Road
President and COO
 
Wilton, CT 06897
7400 Beaufont Springs Dr
   
Suite 300
   
Richmond, VA 23225
   













































ALR Technologies Inc. Confidential Information
Compensation Agreement 1107131.1



 
 

--------------------------------------------------------------------------------

 



Appendix B to Independent Contractor Agreement


BUSINESS ASSOCIATE AGREEMENT


This Business Associate Agreement (“BAA”), effective on the date of full
execution (the “Effective Date”), ie: entered into by and between William Smith
(the “Business Associate”) and the ALR Technologies Inc. (the·”Covered Entity”).


Recitals


WHEREAS. Business Associate and Covered Entity are Parties to a certain
Agreement and desire to bring the Agreement into compliance with the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA” and/or the “Act”)
and its implementing regulations (45 CFR Pans 160 and 164) and related
provisions as amended: the requirements of all insurance commissioner
regulations implementing Title V of the Gramm-Leach-Bliley Act (15 USC § 6801 et
seq.) that are applicable to parties relationship; and Sections 13400 through
13411 of the HITECH Act (Health Information Technology for Economic and Clinical
Health Act, Title XIII of the American Recovery and Reinvestment Act, Pub. L.
No. 111-5); and


WHEREAS, this BAA is not intended to represent the Parties exclusive obligations
with respect to compliance with the aforementioned laws and regulations and the
absence of any related requirement in this BAA shall not relieve a Party of its
responsibility to be aware of and comply with the same.


NOW THEREFORE, the Parties hereby agree as follows:


1.         Definitions


The following capitalized terms are defined specifically for and shall be
applied only in this BAA. Any capitalized terms which are not specifically
defined in this BAA shall have the meaning set forth in the Act, the Agreement
or, if not defined in the Agreement, then the common meaning of such term shall
apply.


“Breach” shall mean the acquisition, access, use, or disclosure of PH1 in a
manner that: (i) is not permitted by the HIPAA Privacy Rule; (ii) poses a
significant risk of financial, reputational, or other harm to the Individual;
and (iii) is not excluded from the definition of Breach found at 45 C.F.R.
§164.402. In the event of any inconsistency between the definition of Breach in
this BAA and the definition in the Privacy Rule, the definition in this Privacy
Rule will control.


“Individual” shall have the meaning as set forth in 45 CFR 160.103 and shall
include a person who qualifies as a personal representative in accordance with
45 CFR 164.502(g).


“Party” or “Parties’’ refers to Business Associate and Covered Entity
individually or collectively as the case may be.


“Privacy Rule” means the Standards for Privacy of Individually Identifiable
Health Information found at45 CFR 160 and 164, Subparts A and E, as such
standards may be amended or supplemented from time to time.


“Protected Health Information”·or “PHI” means any individually identifiable
health information about an Individual that is transmitted or maintained in any
form or medium that: (a) is received by Business Associate from Covered Entity
or received or created by Business Associate on behalf of Covered Entity; (b)
relates to the past, present or future physical or mental health condition of an
Individual, the provision of health care to an Individual, or the payment for
provision of health care related to an Individual; and (c) identifies the
Individual, or with respect to which there is a reasonable basis to believe the
information can be used to identify an Individual. For purposes of the preceding
sentence, information that is received or created by Business Associate on
behalf of Covered Entity includes, without limitation, any and all




ALR Technologies Inc. Confidential Information
1 of 5
BAA v 030110
 


 
 

--------------------------------------------------------------------------------

 



 
information that Business Associate: (a) receives or creates in connection with
the Agreement; or (b) creates using or based on any information accessed or
received by Business Associate from (i) Covered Entity, or (ii) any third party
in connection with the Agreement.


“Secretary” means the Secretary of the Department of Health and Human Services
or his or her designee.


“Unauthorized Use” means any access, use, creation, modification, distribution,
dissemination or disclosure of PH1 that is not expressly permitted by this BAA
or otherwise expressly permitted in advance and in writing by the Individual or
the Covered Entity.


“Unsecured Protected Health Information” shall mean PH1 in any form, including
electronic, paper or verbal, that is not rendered unusable, unreadable, or
indecipherable to unauthorized individuals through the use of a technology or
methodology specified by the Secretary pursuant to the HITECH Act, as such
guidance may be updated b) the Secretary from time to time.


2.         Use of Protected Health Information


Business Associate will not create or use PH1 other than for purposes of
performing its obligations under the Agreement and only in the same manner as
permitted if done by Covered Entity, as permitted by this BAA and consistent
with the Privacy Rule and other applicable laws and regulations.


Business Associate acknowledges that it has a statutory duty under the HITECH
Act to, among other duties: (a) use and disclose PH1 only in compliance with 45
C.F.R. §164.504(e) (the provisions of which are incorporated into this BAA); and
(b) comply with 45 C.F.R. §§164.308 (“Security Standards: General Rules”),
164.310 (“Administrative Safeguards”), 164.312 (“Technical Safeguards”), and
164.316 (“Policies and Procedures and Documentation Requirements”). In complying
with 45 C.F.R. §164.312 (“Technical Safeguards’’), Business Associate shall
consider guidance issued by the Secretary pursuant to Section 13401 (c) of the
HITECH Act and, if a decision is made to not follow such guidance, document the
rationale for that decision.


3.         Disclosure of Protected Health Information


Except as expressly provided in this Section; Business Associate shall not
disclose PH1 to any person or entity without the prior written consent of
Covered Entity. Notwithstanding the foregoing, Business Associate may disclose
PH1 to its employees and agents if and to the extent: (a) such employees or
agents need to know such information in order for Business Associate to perform
its obligations under the Agreement or this BAA; (b) such employees or agents
have been notified that it is PH1 of Covered Entity; (c) such employees or
agents have agreed to maintain and protect the confidentiality and privacy of
the PH1 under terms and conditions that are at least as stringent as those set
forth in this BAA; and (d) such disclosure would not violate any provision or
this BAA or applicable law and would not violate the Privacy Rule if done by
Covered Entity. Business Associate also may disclose PH1 as required by
applicable law and/or regulation. Business Associate will provide to an
Individual, upon the request of that Individual, his/her authorized
representative, or the Covered Entity, an accounting of disclosures of PH1 in
accordance with 45 C.F.R. §164.528.


4.         Security of Protected Health Information


Business Associate will protect the PH1 from any Unauthorized Use using
safeguards and security measures that comply with the Privacy Rule and other
applicable laws and/or regulations. Without limiting the foregoing, Business
Associate will use safeguards and security measure to protect the PH1 that are
at least as stringent as the safeguards and security measures that Business
Associate uses to protect its own information.


5.         Other Obligations of Business Associate




ALR Technologies Inc. Confidential Information
2 of 6
BAA v 030110
 


 
 

--------------------------------------------------------------------------------

 



 
 
5.1
Unauthorized Use.   If Business Associate knows or should know of any
Unauthorized Use or threatened Unauthorized Use, Business Associate will: (a)
notify Covered Entity within twenty-four (24) hours; (b) promptly thereafter
take appropriate action to stop the Unauthorized Use and prevent any further
Unauthorized Use; and (c) promptly thereafter take appropriate action to
mitigate any harm or potential harm that may result from such Unauthorized Use.



A report of Unauthorized Use under this Section shall include at least the
following information:


 
(a)
the identity of each Individual whose information was accessed, acquired or
disclosed during the Breach;



 
(b)
a brief description of what happened:



 
(c)
the date of discovery of the Breach;



 
(d)
the nature of the Unsecured Protected Health Information that was involved
(e.g., social security numbers. date of birth. etc.):



 
(e)
any steps Individuals should take to protect themselves from potential harm
resulting from the Breach: and



 
(f)
a brief description of what the Business Associate is doing to investigate the
Breach, to mitigate harm to Individuals, and to protect against any further
Breaches.



 
5.2
Confidentiality.   Business Associate will ensure that any person or entity to
which Business Associate discloses any PH1 (or any other information or data
which would enable such person or entity to create any PH1) executes a binding
agreement to maintain and protect the confidentiality and privacy of the PH1
under terms and conditions that are at least as stringent as those set forth in
this BAA, and such disclosure shall be to the minimum extent necessary to
accomplish the intended goal.



 
5.3
Records.   During the period this BAA is in force and for a period of six (6)
years thereafter, or such longer period as required by law and/or regulation.
Business Associate will create and maintain complete and accurate records of all
disclosures of PH1 including the date of the disclosure, the name and, if known,
address of the recipient of the PH1, a brief description of the PH1 disclosed,
the purpose of the disclosure and any other relevant information that Covered
Entity may request Business Associate to record from time to time.



 
5.4
Audit.   Upon the request of Covered Entity, Business Associate will provide
access, make available and, or provide copies to Covered Entity, the Secretary
and/or any Individual or other designee of Covered Entity, as Covered Entity may
direct: (a) all PH1; (b) all documents and any other information requested by
Covered Entity relating to Business Associate’s internal policies and procedures
relating to the use, disclosure, safeguarding, handling, or treatment of PH1;
and (c) any and all books and records relating to the PH1, including without
limitation the records maintained under Section 5.3 of this BAA. Covered Entity
will endeavor to provide the request for access and/or copies at least five (5)
business days in advance of the first day on which access and/or copies are to
be provided or the requested materials or information are to be made available.
In the event Covered Entity requests access and/or copies in a shorter time
frame. Business Associate will use commercially reasonable efforts to meet the
request. Covered Entity will not request that Business Associate use or disclose
PH1 in any manner that would not be permissible under this BAA.



 
5.5
Amendment of Information.   Business Associate will make amendments to PH1
stored or maintained by Business Associate or otherwise in the possession or
control of Business Associate as Covered Entity may direct from time to time.



ALR Technologies Inc. Confidential Information
3 of 6
BAA v 030110
 


 
 

--------------------------------------------------------------------------------

 



 
 
5.6
Protected Health Information of Third Parties. Under no circumstances will
Business Associate disclose, transfer or transmit PH1 of any third party to
Covered Entity absent the express authorization of such third party.



 
5.7
Remuneration in Exchange for Protected Health Information.   Business Associate
may not receive direct or indirect remuneration in exchange for PH1 unless
permitted by the Act or regulations issued by the Secretary.



6.         Obligations of Covered Entity


 
6.1
Notice Information.   Covered Entity will provide Business Associate with a copy
of the notice of privacy practices that Covered Entity produces in accordance
with the Privacy Rules, and any amended notice that may be subsequently
produced, which notice will contain any optional limitations that Covered Entity
has adopted. Business Associate will comply with any such optional limitations
if and to the extent the optional limitations contained in any such notices
affect Business Associates use and/or disclosure of PH1.



 
6.2
Individual Permissions.   Covered Entity will notify Business Associate of any
changes in, or revocation of, permission by any Individual to use or disclose
PH1 if such change or revocation would affect Business Associate’s use or
disclosure of PH1. Business Associate will comply with such change or
revocation.



 
6.3
Further Restrictions.   As applicable to Business Associate, Covered Entity will
notify Business Associate of any restriction to the use and/or disclosure of PH1
that Covered Entity has agreed to as related to the request of an Individual in
accordance with the Privacy Rule. Business Associate will comply with such
restriction.



7.         Term and Termination


 
7.1
Term.   This BAA will take effect on the date of full execution and will
terminate as set forth herein.



 
7.2
Relationship with the Agreement.   This BAA will terminate in the event of the
termination or expiration of the Agreement for any reason. The Agreement will
terminate in the event of termination of this BAA for any reason. In the event
of a termination of this BAA for Breach and the termination of the Agreement as
a result thereof, the Agreement shall be deemed to have been terminated as a
result of a breach by the same Party whose Breach resulted in termination of
this BAA.



 
7.3
Termination for Breach.   In the event a Party breaches this BAA and: (a) the
breaching Party fails to cure such breach within ten (10) days after the other
Party gives written notice describing the breach; or (b) the breach is not
curable, then the non-breaching Party may terminate this BAA and the Agreement
by giving the breaching Party five (5) days prior written notice of termination.



 
7.4
Termination not Feasible.   If in the event of a breach of the terms set forth
herein and neither termination nor cure is feasible, then Covered Entity will
report the breach to the Secretary.



 
7.5
Effect of Termination.   Except as provided in Section 7.6 of this BAA, upon
termination of this BAA for any reason, Business Associate will return or
destroy, as directed by Covered Entity, all PH1 in Business Associates possess.
Business Associate will also cause any person or entity to which it has
disclosed PH1 to return or destroy, as directed by Covered Entity, such PH1.
Except as required by applicable law or regulation, neither Business Associate
nor any person or entity to which Business Associate has disclosed PH1 shall
retain copies of PH1. In the event any PH1 is





ALR Technologies Inc. Confidential Information
4 of 6
BAA v 030110
 


 
 

--------------------------------------------------------------------------------

 



permitted or required to be maintained under this section, it shall only be for
the minimum period required and shall be maintained in a manner consistent with
the terms of this BAA.


 
7.6
Return or Destruction not Feasible.   In the event Business Associate believes
that returning or destroying PH1 is not feasible, Business Associate will
provide to Covered Entity notice of Business Associate’s belief and the reasons
and justification for such belief. If Covered Entity agrees in writing that
returning or destroying PH1, or any portion thereof, would not be feasible, then
Business Associate is not required to return or destroy such PH1, however, shall
maintain such in a manner consistent with the terms of this BAA.



 
7.7
Obligation with Respect to Retained Protected Health Information.   To the
extent Business Associate is not required to return or destroy PH1 under Section
7.6. Business Associate will not use or disclose any PH1 after termination of
this BAA for any reason whatsoever other than as expressly directed or approved
in writing by Covered Entity subsequent to termination.



 
7.8
Remedies Cumulative.   The right to terminate this BAA and the Agreement and any
other rights and remedies set forth in this BAA are cumulative and not in lieu
of any other rights and remedies available to the Parties under contract, at law
or in equity.



8.         Miscellaneous


 
8.1
Notices.   All notices hereunder shall be in writing and shall be deemed given
when: (a) delivered personally, or (b) delivered by United States mail or
commercial express mail service, postage prepaid, certified or registered,
return receipt requested, properly directed to the recipient at the address set
forth on the signature page of this BAA. A Party may change its contact
information set forth herein by giving the other Party written notice of such
change in accordance herewith.



 
8.2
Counterparts.   This BAA may be executed in one or more counterparts, each of
which will be deemed an original, but all of which together will constitute one
instrument.



 
8.3
Non-waiver.   Failure by either Party to enforce any provision of this BAA will
not be deemed a waiver of future enforcement of that or any other provision. No
waiver of any breach of any provision of this BAA shall constitute a waiver of
any prior, concurrent or subsequent breach of the same or any other provisions
hereof, and no waiver shall be effective unless made in writing and signed by an
authorized representative of the waiving Party.



 
8.4
Assignment.   Business Associate will not assign (whether voluntarily. in
voluntarily. by operation of law or otherwise) this BAA or any of its rights or
obligations under this BAA without the prior written consent of Covered Entity,
which consent shall not be unreasonably withhold or delayed. Notwithstanding the
foregoing, Business Associate may assign this BAA in connection with any merger,
consolidation or other corporate reorganization or any sale, assignment or other
transfer of all or substantially all of Business Associate’s assets; provided,
that the successor agrees in writing to be bound by all of the terms and
conditions of this BAA. Subject to the foregoing restrictions on assignment by
Business Associate, the requirements of this BAA will be fully binding on, inure
to be benefit or and be enforceable by the Parties and their respective
successors and assigns.



 
8.5
Entire Agreement.   This BAA constitutes the entire agreement of the Parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements or communications related to the same. In the event
of any conflict or inconsistency between this BAA and the Agreement, the terms
and provisions of this BAA will supersede and govern.



 
8.6
Amendment.   This BAA may not be amended, except by a writing signed by the
Parties. The Parties agree to take such action as is necessary to amend this BAA
as necessary from time to time for Covered Entity to comply with the Privacy
Rule and other applicable laws and regulation:..



ALR Technologies Inc. Confidential Information
5 of 6
BAA v 030110
 


 
 

--------------------------------------------------------------------------------

 



 
 
8.7
Compliance with Laws.   The Parties shall comply with all applicable state and
federal laws and regulations in meetings their respective obligations under the
Agreement and this BAA, including: (a) the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA” and/or “the Act”) and its implementing
regulation (45 CFR Parts 160 and 164) and standards related to Individual
Identifiable Health Information (the “Privacy Rule”); (b) the applicable
requirement of Title V of the Gramm-Leach-Bliley Act U5 USC § 6801 et seq.); (c)
and obligations set forth under the Health Information Technology for Economic
Clinical Health Act (“HITECH Act”), Title XIII of the American Recovery and
Reinvestment Act of 2009 and its implementing regulations (“ARRA”).



 
8.8
No Third Party Beneficiaries.   With the exception of an Individual, this BAA is
not intended to confer any right or benefit on any third Party. No action may be
commenced or prosecuted against a Party by any third-party claiming as a
third-party beneficiary of this BAA.



 
8. 9
Confidentiality Provisions.   If and to the extent the Agreement contains any
provisions regarding confidential or proprietary information, the PH1 will be
deemed to be confidential or proprietary information of Covered Entity under
such provisions and the use, disclosure, treatment, handling, modification,
distribution, dissemination and all other disposition of the PH1 will, except to
the extent expressly set forth to the contrary in this BAA, be governed by such
provisions.



 
8.10
Governing Law.   The terms or this BAA will be governed by and construed in
accordance with the laws of the Commonwealth or Virginia without regard to any
conflicts of laws principle to the contrary. The Parties hereto irrevocably
submit in any suit, action or proceeding arising out of or related to this BAA
or any of the transactions contemplated hereby to the jurisdiction of the
federal and state courts of Virginia and waive any and all objections to
jurisdiction and forum. Business Associate will not institute, prosecute or
commence any action, suit, claim or proceeding arising out for related to the
BAA or any of the transactions contemplated hereby except in such courts.



IN WITNESS WHEREOF, the Parties hereby agree that this BAA shall be considered
fully executed.


ALR Technologies Inc. (Covered Entity)
 
William Smith (Business Associate)
The undersigned certifies that he or she has legal
     
authority to bind Covered Entity
             
Signature:
LAWRENCE WEINSTEIN
 
Signature:
WILLIAM SMITH
         
Name:
Lawrence Weinstein
 
Name:
William Smith
         
Title:
President
 
Title:
Sole Member
         
Date:
3/7/16
 
Date:
3/6/13
         
Covered Entity Notice Address:
 
Business Associate Notice Address:
     
ALR Technologies Inc.
 
Argos Advisors. LLC
Attention: Lawrence Weinstein
 
46 Chestnut Hill Road
President and COO
 
Wilton, CT 06897
7400 Beaufont Springs Dr
   
Suite 300
   
Richmond, VA 23225
   









ALR Technologies Inc. Confidential Information
6 of 6
BAA v 030110
 




 
 

--------------------------------------------------------------------------------

 
